 Case 16-39654       Doc 521   Filed 10/20/20 Entered 10/20/20 14:40:04             Desc Main
                                Document       Page 1 of 2
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                           )       BK No.: 16-39654
ARGON CREDIT, LLC, et al.        )       (Jointly Administered)
                                 )       Chapter: 7
                                 )
                                 )       Honorable Deborah L. Thorne
                                 )
           Debtor(s)             )
 ORDER GRANTING MOTION FOR ENTRY ORDER: (I) PURSUANT TO BANKRUPTCY
 RULE 9019 APPROVING SETTLEMENT WITH CERTAIN ADVERSARY DEFENDANTS,
             AND (II) APPROVING PAYMENT OF CONTINGENCY FEE
        This matter coming before the Court upon the motion (the “Motion”) of Karen R. Goodman (the
“Trustee”), the chapter 7 Trustee in the above-captioned cases, for entry of an order approving the
Trustee’s settlement with Peter Ferro, Jr., Harry Madanyan, Joseph Canfora, Mark Triffler, John
Kuhlman, Bruce Breitweiser, Byron Faermark, Margon LLC ("Margon"), Mark Triffler as trustee of
Mark Triffler Declaration of Trust Dated December 5, 1991 ("Triffer Trust"), Barry Edmonson as
Trustee of The Cardinal Trust ("Cardinal Trust"), and Meghan Hubbard , and approving payment of the
contingency fee to Freeborn & Peters LLP ("Freeborn"); due and proper notice having been given under
the circumstances; Little Owl Argon, LLC having filed a limited objection and Fund Recovery Services,
LLC having filed a notice of objection, Little Owl Argon, LLC and Fund Recovery Services, LLC both
having appeared and were heard by the Court at the hearing the Motion; and for good cause shown;

  IT IS HEREBY ORDERED that:

   1) The settlement between the Trustee, on the one hand, and Margon, Triffler Trust, Cardinal Trust,
Joseph Canfora, Mark Triffler, Peter Ferro, Jr., and Meghan Hubbard, on the other hand, the terms of
which are set forth in the Settlement Agreement attached to the Motion as Exhibit 1, is hereby
approved.

   2) The settlement between the Trustee and Bruce Breitweiser, the terms of which are set forth in the
Settlement Agreement attached to the Motion as Exhibit 2, is hereby approved.

   3) The settlement between the Trustee and Byron Faermark, the terms of which are set forth in the
Settlement Agreement attached to the Motion as Exhibit 3, is hereby approved.

   4) The settlement between the Trustee and John Kuhlman, the terms of which are set forth in the
Settlement Agreement attached to the Motion as Exhibit 4, is hereby approved.

   5) The settlement between the Trustee and Harry Madanyan, the terms of which are set forth in the
Settlement Agreement attached to the Motion as Exhibit 5, is hereby approved.

   6) The Trustee is authorized to pay Freeborn, on an interim basis, the amount of $80,000.00
representing the Settlement Amount Contingency Fee (as defined in the Motion) due and owing on
account of the settlement approved in this Order.

   7) Notwithstanding anything to the contrary in the settlement agreements approved by this order, the

                                                                                  Rev: 20170105_bko
 Case 16-39654       Doc 521     Filed 10/20/20 Entered 10/20/20 14:40:04 Desc Main
                                   Document        Page 2 of 2
terms of the settlement agreements shall only release claims of the estate or the Trustee and shall not
release or have any effect on non-derivative, direct claims of third parties, or on defenses to such claims.

                                                           Enter:


                                                                    Honorable Deborah L. Thorne
Dated:                                                    United States Bankruptcy Judge

Prepared by:
Elizabeth L. Janczak
Freeborn & Peters LLP
311 S. Wacker Dr. Suite 3000
Chicago, IL 60606




                                                                                     Rev: 20170105_bko
